UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1474


LUIS PABLO AYLLON DURAN,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 20, 2019                                 Decided: December 5, 2019


Before AGEE and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Alfred Lincoln Robertson, Jr., ROBERTSON LAW OFFICE, PLLC, Springfield, Virginia,
for Petitioner. Joseph H. Hunt, Assistant Attorney General, Mary Jane Candaux, Assistant
Director, Stephen P. Finn, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Luis Pablo Ayllon Duran, a native and citizen of Bolivia, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s denial of his request for withholding of removal and protection under

the Convention Against Torture. For the reasons discussed below, we dismiss the petition

for review.

       Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2018), we lack jurisdiction, except as

provided in 8 U.S.C. § 1252(a)(2)(D) (2018), to review the final order of removal of an

alien who is removable for having been convicted of certain enumerated crimes, including

an aggravated felony. Under § 1252(a)(2)(C), we retain jurisdiction “to review factual

determinations that trigger the jurisdiction-stripping provision, such as whether [Ayllon

Duran] [i]s an alien and whether []he has been convicted of an aggravated felony.”

Ramtulla v. Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002). Once we confirm these two factual

determinations, then, under 8 U.S.C. § 1252(a)(2)(C), (D), we can only consider

“constitutional claims or questions of law.” § 1252(a)(2)(D); see Turkson v. Holder, 667
F.3d 523, 527 (4th Cir. 2012).

       Because Ayllon Duran has conceded that he is a native and citizen of Bolivia and

that he has been convicted of a criminal offense that qualifies as an aggravated felony, see

8 U.S.C. § 1101(a)(43)(B) (2018) (defining aggravated felony as including “illicit

trafficking in a controlled substance”), we find that § 1252(a)(2)(C) divests us of




                                             2
jurisdiction over the petition for review. * We therefore dismiss the petition for review. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                  PETITION DISMISSED




       *
         Upon review, we conclude that Ayllon Duran does not raise any questions of law
or constitutional issues that would fall into the exception set forth in § 1252(a)(2)(D). See
Saintha v. Mukasey, 516 F.3d 243, 250 (4th Cir. 2008).

                                             3